 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF ARIZONA

 In re:                                        Chapter 11
 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          NOTICE OF BAR DATE REGARDING
                Debtor.                   SECOND MOTION TO EXTEND
                                          EXCLUSIVITY PERIODS UNDER
                                          11 U.S.C §§ 1121(c)(2) and (c)(3)


          NOTICE IS HEREBY GIVEN that Bob Bondurant School of High Performance

 Driving, Inc. (“Debtor”), by and through undersigned counsel, has filed a Second Motion to

 Extend Exclusivity Periods Under 11 U.S.C. §§ 1121(c)(2) and (c)(3) [ECF No. 192]

 (“Motion”). By the Motion, the Debtor seeks an order granting an extension of the exclusivity

 periods set forth in 11 U.S.C. §§ 1121(c)(2) and (c)(3) to May 31, 2019 (60 days) and July 30,

 2019 (60 days), respectively. A copy of the Motion may be obtained by contacting counsel for

 the Debtor at the address and phone number above, or from the U.S. Bankruptcy Court.

          NOTICE IS FURTHER GIVEN THAT any person who wishes to respond to or

 contest the Motion must file a written response with the Clerk of the U.S. Bankruptcy Court for

 the District of Arizona, at 230 North First Avenue, Suite 101, Phoenix, Arizona 85003, within

 TWENTY ONE (21) DAYS of the date of service of this Notice.

          NOTICE IS FURTHER GIVEN THAT any party responding or contesting the

 Motion also must serve such objection or response contemporaneously upon the Debtor’s

 attorneys as follows:


 {00156820}
Case 2:18-bk-12041-BKM         Doc 193 Filed 03/13/19 Entered 03/13/19 14:56:24             Desc
                                Main Document    Page 1 of 2
                                      Hilary L. Barnes, Esq.
                                       Philip J. Giles, Esq.
                               ALLEN BARNES & JONES, PLC
                                1850 N. Central Ave. Suite 1150
                                     Phoenix, Arizona 85004
                               Email: hbarnes@allenbarneslaw.com
                                      pgiles@allenbarneslaw.com

         NOTICE IS FURTHER GIVEN THAT if a response to the Motion is timely filed and

 served in accordance with the terms hereof, and the parties are unable to reach a consensual

 resolution with the objecting party, a hearing before the Court will be set to resolve the matter.

 If no timely written objection is filed, no hearing will be held, and the Court may enter an Order

 approving the Motion.

         DATED: March 13, 2019.

                                                      ALLEN BARNES & JONES, PLC

                                                      /s/ PJG #30340
                                                      Hilary L. Barnes
                                                      Philip J. Giles
                                                      1850 N. Central Avenue, Suite 1150
                                                      Phoenix, Arizona 85004
                                                      Attorneys for the Debtor




 {00156820}                              -2-
Case 2:18-bk-12041-BKM         Doc 193 Filed 03/13/19 Entered 03/13/19 14:56:24                Desc
                                Main Document    Page 2 of 2
